Case 18-14808   Doc 44   Filed 01/31/19 Entered 01/31/19 16:57:21   Desc Main
                           Document     Page 1 of 2
               Case 18-14808                     Doc 44              Filed 01/31/19 Entered 01/31/19 16:57:21                    Desc Main
                                                                       Document     Page 2 of 2
 Fill in this information to identify the case:

 Debtor name         IDL Development, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number (if known)         18-14808-JNF
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Intellectual Property
             lease is for and the nature of               License Agreement
             the debtor's interest

                  State the term remaining
                                                                                      Continuum Energy Technologies, LLC
             List the contract number of any                                          421 Currant Road
                   government contract                                                Fall River, MA 02720


 2.2.        State what the contract or                   Lease of Debtor's
             lease is for and the nature of               premises at 300 Myles
             the debtor's interest                        Standish Boulevard,
                                                          Taunton,
                                                          Massachusetts               Horizon Nominee Realty Trust II
                  State the term remaining                18 months                   Warren G. Miller
                                                                                      Horizon Realty Trusts
             List the contract number of any                                          15 Court Square, Suite 250
                   government contract                                                Boston, MA 02108




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
